Order entered February 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01586-CR

                                SYLVIA ROMERO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F01-16575-X

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in this

appeal within FIFTEEN DAYS of the date of this order.

       We ORDER court reporter Debi Harris to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit no. 9, a CD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debi

Harris, Deputy Official Court Reporter; Gary Fitzsimmons, Dallas County District Clerk; the

Dallas County District Clerk’s Office, Criminal Records Division; and to counsel for all parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE